Appeals by the defendant from (1) a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered April 16, 2007, convicting him of attempted robbery in the first degree and resisting arrest under indictment No. 2089-06, upon a jury verdict, and imposing sentence, and (2) a judgment of the same court rendered July 25, 2007, convicting him of assault in the second degree under indictment No. 716-07, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
Viewing the evidence adduced at the trial of indictment No. 2089-06 in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally suf*1077ficient to establish the defendant’s guilt beyond a reasonable doubt. In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt on indictment No. 2089-06 was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The sentences imposed were not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Skelos, J.P., Fisher, Santucci and Balkin, JJ., concur.